                           32 BROADWAY, SUITE 1818, NEW YORK, NY 10004
                               TEL: 646-590-0571, FAX: 646-619-4012
                                       WEB: WWW.VHLLP.COM




                                          January 7, 2020
Hon Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


       RE: Perez, et al. v. Sunflower Amsterdam, LLC, et al.
           18-cv-5875
       Request for Pre-Motion Conference Regarding Defense Counsel’s Motion to Withdraw

Dear Judge Ramos,
         Our firm represents all Defendants in the above-cited civil action. We write to respectfully
request a pre-motion conference pursuant to Your Honor’s Individual Rule 2(A)(ii) in anticipation
of our firm’s motion to withdraw as counsel for all Defendants, or to alternatively be granted leave
to file our motion to withdraw without a pre-motion conference and/or for this letter to serve as
counsels’ motion to withdraw. The reason for this motion is that the Defendants have failed to
communicate with counsel for a period of months despite repeated attempts by counsel requesting
communication. A final letter was sent to Defendants on December 20, 2019 advising Defendants
that counsel would make a motion to withdraw if they did not communicate. Counsel has received
no response. Should the Court wish, counsel can email a copy of this letter to chambers for in
camera review. Defendants’ continued failure to return any communications from counsel have
rendered our firm unable to continue to represent them. Our firm has conferred with counsel for
Plaintiffs who stated that they do not object to our motion to withdraw.
       We thank the Court for its time and consideration of this request.


                                                                     Respectfully Submitted,
                                                                     /s/DSS
                                                                     David S. Schwartz, Esq.


cc: All counsel of record (via ECF)
   Defendants (via Certified Mail)
